Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McSheffrey (U.S. PGPUB 20130053063) in view of Castillo-Effen et al. (U.S. PGPUB 20180321692), Cuban et al. (U.S. PGPUB 20170053169), and further in view of Trundle et al. (U.S. PGPUB 20170092109).
With respect to claim 1, McSheffrey discloses an augmented reality system (paragraph 16, Referring to FIG. 1, a system 10 for remote monitoring of emergency equipment is distributed throughout (e.g., in rooms, hallways, etc.) a healthcare facility (e.g., a hospital, assisted living facility, a nursing home, etc.), a commercial facility (e.g., a shopping mall, restaurant, dance club, gymnasium, etc.), an educational institution (e.g., a college campus, dormitory, etc.), a residence (e.g., a residential home, residential development, apartment complex, condominium complex, etc.), or other facility), the system comprising:
a monitoring computer configured to receive information regarding a monitored structure (paragraph 17, System 10 includes remote central station 12 located in building 14 that is in communication with emergency response personnel 14 via a communication medium 16); and
a movable monitoring device communicatively coupled to the monitoring computer (paragraph 19, data transmitted by remote central station 12 may received by a communications device (e.g., dial up modem, cable modem, cellular modem, computer network interface card, etc.) at a computer at a fire station 30, a computer installed within an emergency response vehicle 32 (e.g., a fire truck or rescue squad), and/or a hand held device 34 (e.g., a tablet computer, personal data assistant, cellular device) carried by emergency response personnel 36),
wherein the movable monitoring device is configured to:
receive sensor data from one or more building sensors associated with the monitored structure (paragraph 77, data is transmitted to the client device, to be overlaid on an image of the device's environment (162). This data can include, e.g., raw sensory data from the various sensors in the building 14, directional cues to a specified destination, status information, or other data); and
capture image data of the monitored structure (paragraph 76, determining the view is obtained by obtaining an image from a camera on the client device) and
wherein at least one of the monitoring computer or the movable monitoring device is further configured to create an augmented view of the monitored structure, wherein the augmented view incorporates the image data of the monitored structure and the sensor data from the one or more building sensors (paragraph 70, data from the various sensors in the building (including temperature sensors 42, ultrasonic sensors 44, or other sensors) can be overlaid with the displayed image and updated in real time, the data is overlaid with an image obtained directly from the client device. For example, a camera view may be provided with an emergency exit route displayed in the view. Similarly, a route to an item of emergency equipment such as a fire extinguisher, first aid kit, or the like may be provided. In other embodiments, the exit route may be displayed, and the camera view may be augmented with indicators of emergency equipment along with metadata such as a name, a status (e.g., an internal or external condition), and so forth, paragraph 87, The display may similarly show, e.g., for smoke detectors, a color indicating proper functioning (e.g., green), or alternatively, a malfunction or other problem (e.g., in red). It will be understood that the device may employ a variety of location techniques to properly locate information in the emergency equipment data overlay, and the device may also or instead use image processing to identify visibly discernible items of emergency equipment within an image). However, McSheffrey does not expressly disclose the movable device is configured to:
receive, from the monitoring computer, instructions to monitor an assigned area associated with the monitored structure;
in response to the instructions, determine one or more vantage points to monitor the assigned area based on a sensed environment associated with the structure;
travel to at least one of the vantage points; and
capture image data of the assigned area associated with the monitored structure.
Castillo-Effen et al., who also deal with monitoring devices, disclose a method for receiving, from the monitoring computer, instructions to monitor an assigned area associated with the monitored structure (paragraph 21, The virtually created 3D travel path and robot orientation may be virtually modeled by a user or system via a user interface and transmitted or otherwise provided to the robot, paragraph 23, only specific areas of interest about the asset can be monitored and evaluated dynamically instead of requiring a drone or other robot to monitor the asset from top to bottom, paragraph 25, The present approach as described herein may be used to monitor (e.g., visually inspect) and maintain assets in an autonomous or semi-autonomous manner using robotic intermediaries such as unmanned drones or other robots);
in response to the instructions, determine one or more vantage points to monitor the assigned area (paragraph 24, For each ROI, the virtual 3D model of the travel path may also include three-dimensional coordinates (e.g., X, Y, and Z axis coordinates) at which the robot is to be located for performing inspection. In addition to a location in three dimensional space, each ROI may include a perspective with respect to a surface of the asset at which the robot should capture data images, field of view of a camera, orientation, and the like, paragraph 35, Way points in real space correspond to regions of interests on the virtual space, and are points at which data and photos are to be captured by the robot, by referring to the provided travel path, the robot determines the one or more vantage points to monitor);
travel to at least one of the vantage points (paragraph 38, an autonomous or semi-autonomous inspection of the asset is performed by the unmanned robot (e.g., UAV, drone, crawler, roller, walker, etc.) based on the virtually created 3D travel path. In the example of a UAV, high-accuracy GPS systems and autopilot controllers allow the UAV to execute a complex and precise flight plan around assets based on the virtual 3D travel path included in the flight plan); and
cameras and other sensors attached to the drone may also be controlled by the same embedded computing unit and synced with flight route to capture data exactly at point of interests).
McSheffrey and Castillo-Effen et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the movable device is configured to:
receive, from the monitoring computer, instructions to monitor an assigned area associated with the monitored structure;
in response to the instructions, determine one or more vantage points to monitor the assigned area;
travel to at least one of the vantage points; and
capture image data of the assigned area associated with the monitored structure, as taught by Castillo-Effen et al., to the McSheffrey system, because this would allow inspection of industrial assets, and in particular, inspection of assets that pose some kind of safety hazards for maintenance crew. Robots can reach difficult-to-access locations on or about an asset, including regions on a flare stack, a wind turbine, power lines, a power tower, within tanks, on platforms at sea, and the like (paragraph 17 of Castillo-Effen et al.).
Cuban et al., who also deal with monitoring an environment, discloses a method for determining one or more vantage points to monitor an assigned area based on a sensed environment associated with the structure (paragraph 53, image data is obtained 1002 using at least one camera or sensor of the drone, such as discussed with respect to the process of FIG. 9. Objects of interest can be identified 1004 from the image data. Once the locations or presence of the objects of interest are located, the density of the objects of interest in different regions can be determined 1006. The flight path can then be determined 1008 or modified based at least in part upon the density data. If a crowd of people is gathered at a particular location or a group of vehicles is determined to be congested at a particular intersection, the flight path can be modified to cause the drone to move to get a better view of the location, which can include flying over and/or near the location in order to capture more detailed image data for further analysis).
McSheffrey, Castillo-Effen et al., and Cuban et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of determining one or more vantage points to monitor an assigned area based on a sensed environment associated with the structure, as taught by Cuban et al., to the McSheffrey as modified by Castillo-Effen et al. system, because the ability to perform at least a rough analysis on the drone enables the drone to make real time flight decisions without having to wait for data to be communicated to, processed by, and received from a remote system or service. This reduces flight time, which conserves resources such as battery power and motor usage (paragraph 54 of Cuban et al.). However, McSheffrey as modified by Castillo-Effen et al. and Cuban et al. do not expressly disclose the monitoring device is self-propelled.
monitoring control unit 212a may transmit a security event notification to the monitoring application server indicating that one or more motion sensors in a property 212 have been triggered. The security event notification may include a location of the property 212 such as a GPS location, a street address, or the like. In such instances, the monitoring application server 230 transmit an instruction to the monitoring station server 220 to deploy one or more drones to travel to the property 212, paragraph 82, if the monitoring application server 330 has received multiple emergency event notifications indicating that multiple sensors in the house 316 have detected smoke and multiple sensors in the house have detected extremely high temperatures, then the monitoring application server 330 may instruct the monitoring station server 320a to deploy a set of multiple drones to the property 316 where the set of multiple drones is fully equipped to assist in fighting a fire, paragraph 104, the drone 551 may determine that a glass break sensor and one or more motion sensors each generated a security event notification due to a potential home invasion by a burglar 560. Accordingly, the drone 551 may determine that the override condition established by property 516 resident's user profile is met that permits the drone to fly past the property's 516 boundary line 516b to engage the burglar 560).
McSheffrey, Castillo-Effen et al., Cuban et al., and Trundle et al. are in the same field of endeavor, namely monitoring systems for processing computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the monitoring device is a self-propelled 
With respect to claim 2, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. disclose a method of monitoring a structure with an augmented reality system, as executed by the system of claim 1; see rationale for rejection of claim 1.
With respect to claim 3, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. disclose the method of claim 2, wherein the self-propelled monitoring device comprises an aerial drone (Trundle et al.: paragraph 6, the plurality of drones may include a helicopter drone, a rolling helicopter drone, or a land-based vehicle. Alternatively, or in addition, the plurality of drones may include a quad-copter drone).
With respect to claim 4, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. disclose the method of claim 2, wherein determining the one or more vantage points is based on a safety of the vantage point (Castillo-Effen et al.: paragraph 24, To execute tasks such as the travel path, the robot may use two models including a model of the world for safe autonomous navigation, the travel path includes vantage points corresponding to the set way points), an availability of sensor data from the vantage point (Castillo-Effen et al.: paragraph 30, Each region of interest may include a position to be inspected on the asset, an orientation at which the camera (or other sensor) should be positioned with respect to a surface of the asset at the region of interest, a rotation about the asset that the drone should travel while capturing sensor data, a field of view, and the like), and an availability of image data from the vantage point (Castillo-Effen et al.: paragraph 22, the robot autonomously controls a sensor attached to the robot to change orientation and field of view while capturing data/images based on the flight inspection plan that includes the 3D travel path); and
wherein the image data of the monitored structure comprises at least one of real-time video and one or more still images (McSheffrey: paragraph 87, the display 1400 may show a video image captured from a camera lens of the device, paragraph 70, data from the various sensors in the building (including temperature sensors 42, ultrasonic sensors 44, or other sensors) can be overlaid with the displayed image and updated in real time, paragraph 76, determining the view is obtained by obtaining an image from a camera on the client device).
With respect to claim 5, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. disclose the method of claim 2, wherein creating the augmented view of the monitored structure comprises overlaying at least a portion of the sensor data on the image data of the monitored structure (McSheffrey: paragraph 70, data from the various sensors in the building (including temperature sensors 42, ultrasonic sensors 44, or other sensors) can be overlaid with the displayed image and updated in real time).
With respect to claim 6, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. disclose the method of claim 2, wherein the sensor data comprises broadcast information indicative of a sensed condition, an identity code associated with each respective building sensor, and location information for each of the respective building sensors (McSheffrey: paragraph 23, Each sensor associated with each emergency equipment station is in communication with communication circuitry 52a-52e. In this implementation, communications circuitry 52a-52e is configured for one-way communication from the emergency equipment station to remote central station 12. In particular, communication circuitry 52a-52e is configured to continuously transmit a signal indicating the current ambient temperature to the remote central server, where it is stored in database 54 or other similar structure (e.g., a data file) in storage device 55 (e.g., hard drive, CD-ROM, etc.) in communication with remote central station 12. By providing data indicating the current temperature of the emergency equipment stations, the location of the emergency equipment stations, and the building floor plan, remote central station 12 is able to assemble a graphical temperature map of the building, paragraph 25, the various signals transmitted by the emergency equipment stations (e.g., temperature signals, out-of-range pressure signals, etc.) include an identification code (e.g., an Internet Protocol address) or other information uniquely identifying the transmitting emergency equipment station). The temperature is the sensed condition, the communication circuitry 52a-52a sends an identity code associated with each emergency equipment station sensor, and the circuitry sends where each sensor is located.
With respect to claim 7, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. disclose the method of claim 2, further comprising transmitting the augmented view to a monitoring computer for display (McSheffrey: paragraph 77, data is transmitted to the client device, to be overlaid on an image of the device's environment (162). This data can include, e.g., raw sensory data from the various sensors in the building 14, directional cues to a specified destination, status information, or other data).

With respect to claim 8, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. disclose a method of monitoring a structure with an augmented reality system, the method comprising:
transmitting, by a monitoring computer to a movable monitoring device, instructions to monitor an assigned area associated with a monitored structure (Castillo-Effen et al.: paragraph 21, The virtually created 3D travel path and robot orientation may be virtually modeled by a user or system via a user interface and transmitted or otherwise provided to the robot, paragraph 23, only specific areas of interest about the asset can be monitored and evaluated dynamically instead of requiring a drone or other robot to monitor the asset from top to bottom, paragraph 25, The present approach as described herein may be used to monitor (e.g., visually inspect) and maintain assets in an autonomous or semi-autonomous manner using robotic intermediaries such as unmanned drones or other robots);
determining one or more vantage points from which to monitor the assigned area (Castillo-Effen et al.: paragraph 24, For each ROI, the virtual 3D model of the travel path may also include three-dimensional coordinates (e.g., X, Y, and Z axis coordinates) at which the robot is to be located for performing inspection. In addition to a location in three dimensional space, each ROI may include a perspective with respect to a surface of the asset at which the robot should capture data images, field of view of a camera, orientation, and the like, Castillo-Effen et al.: paragraph 35, Way points in real space correspond to regions of interests on the virtual space, and are points at which data and photos are to be captured by the robot, by referring to the provided travel path, the robot determines the one or more vantage points to monitor) based on a sensed environment associated with the structure (Cuban et al.: paragraph 53, image data is obtained 1002 using at least one camera or sensor of the drone, such as discussed with respect to the process of FIG. 9. Objects of interest can be identified 1004 from the image data. Once the locations or presence of the objects of interest are located, the density of the objects of interest in different regions can be determined 1006. The flight path can then be determined 1008 or modified based at least in part upon the density data. If a crowd of people is gathered at a particular location or a group of vehicles is determined to be congested at a particular intersection, the flight path can be modified to cause the drone to move to get a better view of the location, which can include flying over and/or near the location in order to capture more detailed image data for further analysis);
traveling to at least one of the vantage points (Castillo-Effen et al.: paragraph 38, an autonomous or semi-autonomous inspection of the asset is performed by the unmanned robot (e.g., UAV, drone, crawler, roller, walker, etc.) based on the virtually created 3D travel path. In the example of a UAV, high-accuracy GPS systems and autopilot controllers allow the UAV to execute a complex and precise flight plan around assets based on the virtual 3D travel path included in the flight plan); and
receiving, by the monitoring computer from the movable monitoring device, sensor data from one or more building sensors associated with the assigned area (McSheffrey: paragraph 18, if ambient temperature is a condition monitored by the network of emergency equipment, remote central station 12 may be configured to transmit temperature data to emergency response personnel when a fire alarm is triggered. By receiving this data, emergency response personnel (e.g., the fire department) can be provided with a temperature map of each floor of the building 14 thus helping to pinpoint locations of suspected fires);
receiving, by the monitoring computer from the movable monitoring device, image data of the monitored structure (McSheffrey: paragraph 18, By receiving this data, emergency response personnel (e.g., the fire department) can be provided with a temperature map of each floor of the building 14 thus helping to pinpoint locations of suspected fires, temperature map implies image data, paragraph 19, Emergency response personnel 14 may receive data transmitted by the remote central station in several ways. For example, data transmitted by remote central station 12 may received by a communications device (e.g., dial up modem, cable modem, cellular modem, computer network interface card, etc.) at a computer at a fire station 30, a computer installed within an emergency response vehicle 32, paragraph 68, a camera may be used to indirectly identify a location, by obtaining an image of the building and transmitting that image to a remote computer (e.g., at the remote central station 12) that in turn uses image recognition techniques to identify a corresponding location of the image, remote central station receives image data from the portable device); and
creating, by the monitoring computer, an augmented view of the monitored structure, wherein the augmented view incorporates image data of the monitored structure and the sensor data from the one or more of the building sensors (McSheffrey: paragraph 23, By providing data indicating the current temperature of the emergency equipment stations, the location of the emergency equipment stations, and the building floor plan, remote central station 12 is able to assemble a graphical temperature map of the building, which may be transmitted to emergency response personnel when an alarm indicating a fire is triggered, paragraph 59, A computer in communication with the communications device displays the graphical temperature map on a display, paragraph 60, Remote central station 12 continuously or periodically (e.g., every 30 seconds) transmits updated temperature data (150) to a communication associated with the emergency response personnel where it is overlaid (144) on the graphical temperature map until (146) the alarm has been deactivated, paragraph 70, data from the various sensors in the building (including temperature sensors 42, ultrasonic sensors 44, or other sensors) can be overlaid with the displayed image and updated in real time). Trundle et al. disclose the monitoring device is a self-propelled monitoring device; see rationale for rejection of claim 1.
With respect to claim 9, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. disclose the method of claim 8, as in claim 6; see rationale for rejection of claim 6.
With respect to claim 10, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. disclose the method of claim 8, further comprising:
receiving, by the monitoring computer, information regarding a layout of the monitored structure (Castillo-Effen et al.: paragraph 31, site information and/or detailed asset 3D models may be collected from a site through a surveillance and planning stage, paragraph 32, an asset model is designed, for example, based on the surveilled information and/or historical information of the asset and its parts) and
the user annotated model of the virtual asset may be used to auto-generate a highly accurate virtual 3D robot travel path (e.g., drone flight inspection plan) in 230).
With respect to claim 12, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. disclose the method of claim 8, further comprising determining and presenting, by the monitoring computer, a proposed action plan concurrently with the augmented view (McSheffrey: paragraph 70, escape routes, routes to the nearest functioning and accessible emergency equipment, routes to persons needing assistance, or other routes can be provided. These routes can be provided in any manner, for example by overlaying directional cues (such as arrows or the like) to real time images, providing audio cues, etc.).
With respect to claim 13, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. disclose the method of claim 8, wherein the self-propelled monitoring device comprises at least one of an aerial drone and a terrestrial drone (Trundle et al.: paragraph 6, the plurality of drones may include a helicopter drone, a rolling helicopter drone, or a land-based vehicle. Alternatively, or in addition, the plurality of drones may include a quad-copter drone).
With respect to claim 14, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. disclose the method of claim 8, wherein the augmented view By providing data indicating the current temperature of the emergency equipment stations, the location of the emergency equipment stations, and the building floor plan, remote central station 12 is able to assemble a graphical temperature map of the building, which may be transmitted to emergency response personnel when an alarm indicating a fire is triggered, paragraph 70, data from the various sensors in the building (including temperature sensors 42, ultrasonic sensors 44, or other sensors) can be overlaid with the displayed image and updated in real time).
With respect to claim 18, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. disclose the system of claim 1, further comprising the one or more building sensors, wherein the one or more building sensors are configured to broadcast the sensor data as a signal at regular intervals (McSheffrey: paragraph 60, Remote central station 12 continuously or periodically (e.g., every 30 seconds) transmits updated temperature data (150) to a communication associated with the emergency response personnel where it is overlaid (144) on the graphical temperature map until (146) the alarm has been deactivated, paragraph 79, The process 152 loops, continuing to display up to date information to the various client devices in the building 14, until the emergency state no longer exists), and wherein the signal comprises identification information for each of the one or more building sensors and data indicative a sensed condition (McSheffrey: paragraph 25, the various signals transmitted by the emergency equipment stations (e.g., temperature signals, out-of-range pressure signals, etc.) include an identification code (e.g., an Internet Protocol address) or other information uniquely identifying the transmitting emergency equipment station). The transmitting emergency equipment station is associated with each building sensor.
With respect to claim 19, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. disclose the system of claim 1, wherein the self-propelled monitoring device comprises an aerial drone (Trundle et al.: paragraph 6, the plurality of drones may include a helicopter drone, a rolling helicopter drone, or a land-based vehicle. Alternatively, or in addition, the plurality of drones may include a quad-copter drone).
With respect to claim 20, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. disclose the system of claim 1, wherein the sensed environment associated with the structure comprises at least one of a safety of the vantage point (Castillo-Effen et al.: paragraph 24, To execute tasks such as the travel path, the robot may use two models including a model of the world for safe autonomous navigation, the travel path includes vantage points corresponding to the set way points), an availability of sensor data from the vantage point (Castillo-Effen et al.: paragraph 30, Each region of interest may include a position to be inspected on the asset, an orientation at which the camera (or other sensor) should be positioned with respect to a surface of the asset at the region of interest, a rotation about the asset that the drone should travel while capturing sensor data, a field of view, and the like), and an availability of image data from the vantage point (Castillo-Effen et al.: paragraph 22, the robot autonomously controls a sensor attached to the robot to change orientation and field of view while capturing data/images based on the flight inspection plan that includes the 3D travel path); and
wherein the image data of the monitored structure comprises at least one of real-time video (McSheffrey: paragraph 87, the display 1400 may show a video image captured from a camera lens of the device, paragraph 70, data from the various sensors in the building (including temperature sensors 42, ultrasonic sensors 44, or other sensors) can be overlaid with the displayed image and updated in real time, paragraph 76, determining the view is obtained by obtaining an image from a camera on the client device).
With respect to claim 21, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. disclose the system of claim 1, wherein the self-propelled monitoring device is further configured to at least one of:
(a)    determine the sensed environment based on the received sensor data from the one or more building sensors; or
(b)    monitor at least one of the structure and surroundings of the structure to determine the sensed environment (Cuban et al.: paragraph 15, Fig. 1 illustrates an environment 100 that corresponds to an urban area, such as may include roads, intersections, sidewalks, buildings, and other such features. There may be many objects that move within this environment, as may include pedestrians 102, automotive vehicles 104, bicycles 106, and the like, paragraph 31, When capturing the image data as part of a monitoring process, for example, one or more drones can be configured to hover over an area of interest, or follow a regular flight path over, or around, the area of interest). The buildings and surroundings are monitored to determine the sensed environment. It .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McSheffrey (U.S. PGPUB 20130053063) in view of Castillo-Effen et al. (U.S. PGPUB 20180321692), Cuban et al. (U.S. PGPUB 20170053169), Trundle et al. (U.S. PGPUB 20170092109), and further in view of Curtis (U.S. PGPUB 20160035246).
With respect to claim 11, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. disclose the method of claim 8, further comprising:
displaying, by the monitoring computer, a list of the one or more building sensors (McSheffrey: paragraph 57, the message transmitted to emergency response personnel may include a table or chart showing the location of the source of the alarm, paragraph 62, remote central station 12 is configured to transmit a message containing a textual description (e.g., a table) of the current temperature indicated by each of the emergency equipment stations in the network of emergency equipment station, which is ultimately displayed by computer associated with emergency response personnel, tables comprise lists of emergency equipment stations, which include temperature sensors). However, 
receiving, at the monitoring computer, a selection of a specific location within the monitored structure from which to receive additional data; and
presenting, by the monitoring computer, additional information regarding the specific location in response to the selection of the specific location.
Curtis, who also deals with augmented reality, discloses a method for:
receiving, at the monitoring computer, a selection of a specific location within the monitored structure from which to receive additional data (paragraph 90, When the user selects one of the room buttons 711, the electrical and mechanical apparatuses that are associated with the selected room will appear, paragraph 91, When one or more of the room buttons 711 appear in the augmented view 205-1 or a screen of the watch, a user can advance to and select the room buttons 711 by selecting a button of panel 206. When the watch is used, the panel 206 may be located on the watch); and
presenting, by the monitoring computer, additional information regarding the specific location in response to the selection of the specific location (paragraph 94, Selection on one of the available room buttons 711 brings up a new interface screen that enables the user to enter a new facility component that is housed within the corresponding room, or view/edit facility components that were previously entered (e.g., either manually or automatically). Further, one or more of the facility components in the rooms may be pre-loaded automatically using default facility component templates or site templates).

Before the effective filing date of the claimed invention, it would have been obvious to apply the method of receiving, at the monitoring computer, a selection of a specific location within the monitored structure from which to receive additional data; and
presenting, by the monitoring computer, additional information regarding the specific location in response to the selection of the specific location, as taught by Curtis, to the McSheffrey as modified by Castillo-Effen et al. and Cuban et al. system, because enables a user to be guided through a facility walkthrough room by room, clearly indicating data values that may be recorded for each facility component (paragraph 95 of Curtis).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McSheffrey (U.S. PGPUB 20130053063) in view of Castillo-Effen et al. (U.S. PGPUB 20180321692) and further in view of Cuban et al. (U.S. PGPUB 20170053169), Trundle et al. (U.S. PGPUB 20170092109), and further in view of Koga et al. (U.S. PGPUB 20160327946).
With respect to claim 15, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. disclose the system of claim 1, wherein the monitoring computer is communicatively coupled to a server (Castillo-Effen et al.: paragraph 50, The captured data or information associated therewith may be stored and/or output to a base station, cloud server, or other computing device that is wirelessly connected to the robot via one or more data links, whereby the monitoring device is communicatively coupled to the monitoring computer). However, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. do not expressly disclose the monitoring computer is configured to receive layout information for the monitored structure from the server.
Koga et al., who also deal with monitoring devices, disclose the monitoring computer is configured to receive layout information for the monitored structure from the server (paragraph 32, A system 10 represents an augmented reality (AR) system that provides an augmented reality. The system 10 includes an AR server 11 and a terminal device 12. The AR server 11 and the terminal device 12 are connected in a communicable manner to a network 13, paragraph 98, the AR server 11 sends the positional information corresponding to the specified content to the terminal device 12. Then, the terminal device 12 sets the received positional information in the destination information 30 of the drone 14).
McSheffrey et al., Castillo-Effen et al., Cuban et al., Trundle et al., and Koga et al. are in the same field of endeavor, monitoring systems for processing computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the monitoring computer is configured to receive layout information for the monitored structure from the server, as taught by Koga et al., to the McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. system, because this would allow loading of layout information from remote sources.
the user annotated model of the virtual asset may be used to auto-generate a highly accurate virtual 3D robot travel path (e.g., drone flight inspection plan) in 230) received from the server (Koga et al.: paragraph 98, the AR server 11 sends the positional information corresponding to the specified content to the terminal device 12. Then, the terminal device 12 sets the received positional information in the destination information 30 of the drone 14).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McSheffrey (U.S. PGPUB 20130053063) in view of Castillo-Effen et al. (U.S. PGPUB 20180321692), Cuban et al. (U.S. PGPUB 20170053169), Trundle et al. (U.S. PGPUB 20170092109), and further in view of Raffa et al. (U.S. PGPUB 20160378109).
With respect to claim 17, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. disclose the system of claim 21. However, McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. do not expressly disclose the self-propelled monitoring device is further configured to receive data representing building shape, height, and structure or topology around the building; and determine the one or more vantage points based on the received data.
Raffa et al., who also deal with monitoring devices, disclose a method wherein the self-propelled monitoring device is further configured to receive data representing readings from a proximity sensor in the sensor array 110 may be used to determining how close the drone 100 is to an object (e.g., a wall or another drone). In an example, data stored in the flight map 108 (in combination with sensor readings) is used to avoid objects, paragraph 18, The flight module 104 may also utilize image data obtained using an electro-optical or infrared sensor to avoid collisions with objects); and determine the one or more vantage points based on the received data (paragraph 17, the drone 100 may navigate around known locations of tall structures (e.g., cell towers, buildings) or fly to a sufficient height before proceeding to a location).
Raffa et al. are in the same field of endeavor, namely monitoring systems for computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the self-propelled monitoring device is further configured to receive data representing building shape, height, and structure or topology around the building; and determine the one or more vantage points based on the received data, as taught by Raffa et al., to the McSheffrey as modified by Castillo-Effen et al., Cuban et al., and Trundle et al. system, because this would allow data captured by the sensor array 110 to be used internally by the drone 100 during navigation or externally by operators of the drone 100 (paragraph 16 of Raffa et al.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 8 have been considered but are moot because the new ground of rejection. Trundle et al. disclose a self-propelled monitoring device that receives data from building sensors.
December 11, 2021 have been fully considered but they are not persuasive. Applicant argues that Castillo-Effen does not disclose the monitoring device determines one or more vantage points to monitor in that the language of the claim requires the determination is performed based on a sensed environment associated with the structure, thus based in part on information provided by sensors located within the building being monitored (bottom of page 8 of remarks). However, the claim does not explicitly recite the use of a sensor associated with a building or object to be observed for determining the vantage point. Instead, the claim recites a determining one or more vantage points based on a sensed environment associated with the structure, which may be sensed by the sensors of the monitoring device. In other words, the claim does not explicitly require the self-propelled monitoring device to receive data from the building sensors to determine a vantage point.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20180151045 to Kim et al. for using an UAV for monitoring an environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
2/16/21